DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 33 and 46 is objected to because of the following informalities:  
Claim 33: In line 5, the claim recites “site” and should be “side”.
Claim 46: In line 1, the claim recites “herein” and should be “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31, 35, and 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31: In line 9, the claim recites “said locating slot”. This term lacks antecedent basis within the claim. Should this claim depend from claims 28 or 29?
Claim 35: In line 5, the claim recites “said side legs”. This term lacks antecedent basis within the claim. Should this claim depend from claim 34?
Claim 45: In line 6, the claim recites “said side legs”. This term lacks antecedent basis within the claim. Should this claim depend from claim 34?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25, 27-33, and 37-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner (US 2004/0126183).
Claim 24: Steiner provides an apparatus comprising an assembly for detachably connecting first (3) and second (2) components, said assembly comprising a fastener (1) that transitions between a locking position and a release position (Fig. 2, paragraph [0019]), wherein said fastener comprises a first fastening portion (5) and a second fastening portion (5), wherein said first fastening portion connects to said first component (Fig. 1), wherein said second fastening portion connects to said second component (Fig. 1), wherein said first and second fastening portions are disposed opposite each other along an axis (12) of said fastener (Fig. 1), wherein said first fastening portion comprises a free end and a first locking portion (5) mounted at said free end (Fig. 1), wherein a cross section of said first locking portion matches that of a non-circular opening (14) through a flat portion of said first component (Fig. 1-2), wherein, after having been fed through said non-circular opening and, after a rotation of said first fastening portion about said axis has placed said fastener in said locking or wherein said second component comprises a profiled portion that forms a cut-out, said cutout having a cross-section that matches that of a locking portion of said second fastening portion such that said locking portion can be received by said cut-out when said fastener is in said release position and made to form an interlocking fit with said cut-out as rotation of said locking portion about said axis brings transitions said fastener into said locking position.
Claim 25: Steiner provides said second fastening portion (5) comprises a second locking portion (5) on a free end thereof (Fig. 1), wherein said second component (2) comprises a flat portion having a non-circular opening (14) formed therethrough (Fig. 2), said opening having a shape that is selected such that said locking portion of said second fastening portion is able to be fed through said opening, wherein twisting said fastener after said locking portion has been fed through said opening clamps said second fastening portion to said second component (paragraphs [0018-0023]).
Claim 27: Steiner provides first fastening portion (5) comprises a free end, wherein said first locking portion (5) is at said free end, wherein said first locking portion comprises a locking element that extends radially outward from said axis (Fig. 1).
Claim 28: Steiner provides said first fastening portion comprises a first contact portion (7) that lies adjacent to said first locking portion along said axis, wherein said first contact portion forms a locating slot (slot between 7 and 5) that extends square to said axis.
Claim 29: Steiner provides a locating slot (slot between 7 and 5) that extends square to said axis, said locating slot being formed by a first contact portion (7) of said first fastening portion, said first contact potion being adjacent to said first locking portion (5) along said axis, wherein said locating slot forms a contact surface on a surface portion that faces said first component and wherein said locating slot extends along at least a portion of a circumference of a circle that surrounds said axis (Fig. 1).
Claim 30: Steiner provides said first fastening portion (5) comprises, at a free end thereof, a locking portion (5) that comprises a radially-extending locking element  (5) wherein, when said fastener is in said locking position, after said locking element has been fed through said non-circular opening and said fastening device has been rotated relative to said first component, said locking element engages an underside of said flat portion, wherein said underside faces away from said second fastening portion (Fig. 1-2; paragraph [0018-0023]).
Claim 31: Steiner provides said first fastening portion (5) comprises, at a free end thereof, a locking portion (5) that comprises a radially-extending locking element (5, Fig. 1) wherein, when said fastener is in said locking position, after said locking element has been fed through said non-circular opening (14) and said fastening device has been rotated relative to said first component, said locking element engages an underside of said flat portion, wherein said underside faces away from said second fastening portion (5), wherein, after rotation of said first locking portion has caused said locking element to come into form-fitting contact with an underside of said flat portion of said first component (Fig. 1), said first component is pressed against said contact surface of said locating slot (between 5 and 7) and said flat portion is held between said contact surface (7) and said locking element (5, Fig. 1).
Claim 32: Steiner provides said first locking portion (5) comprises a clamping body (6) having an end portion that faces said second component (2), wherein said clamping body has a length that decreases along said axis, and wherein said length is greatest at said end portion (Fig. 1).
Claim 33: Steiner provides said first locking portion (5) comprises a clamping body (6) having a free-end portion having first and second sides disposed opposite to each other (Fig. 1) and, first and second contact surfaces (7), and an end portion that faces said second component (2), wherein said first contact surface is at said first side, and wherein said second contact surface is at said second side (Fig. 1).
Claim 37: Steiner provides said second fastening portion (5) comprises a locking element (5) that extends radially outward from said axis and wherein said locking element is disposed at a free end of a locking portion of said second fastening portion (Fig. 1).
Claim 38: Steiner provides said second fastening portion comprises a first locking portion (5) at a free end thereof and a second contact portion (7) that lies adjacent to said first locking portion along said axis, wherein said second contact portion forms a locating slot (slot between 5 and 7) that extends in a direction perpendicular to said axis (Fig. 1).
Claim 39: Steiner provides said second fastening portion comprises a first locking portion (5) at a free end thereof and a second contact portion (7) that lies adjacent to said first locking portion along said axis, wherein said second contact portion forms a locating slot (slot between 7 and 5) that extends in a direction perpendicular to said axis and that is disposed along a circumference of a circle centered on said axis, wherein said locating slot forms a contact surface on a surface that faces said second component (2, Fig. 1).
Claim 40: Steiner provides said second fastening portion comprises a locking element (5) that extends radially outward from said axis and wherein said locking element is disposed at a free end of a locking portion of said second fastening portion, wherein, when said fastener is in said locking position, said locking element is fed through said non-circular opening (14) and rotated relative to said second component (2) such that said locking element engages behind said non-circular opening on a side that faces away from said first fastening portion (Fig. 1, paragraphs [0018-0023]).
Claim 41: Steiner provides said second fastening portion comprises a locking element (5) that extends radially outward from said axis and wherein said locking element is disposed at a free end of a locking portion of said second fastening portion, wherein, when said fastener is in said locking position, said locking element is fed through said non-circular opening (14) and rotated relative to said second component (2) such that said locking element engages behind said non-circular opening on a side that faces away from said first fastening portion (5), wherein, when said fastener is in said locking position, said second component (2) is pressed against a contact surface of a locating slot (slot between 5 and 7) and said flat portion is clamped between said contact surface (7) and said locking element (Fig. 1).

Claim 42: Steiner provides said locking portion of said second fastening portion comprises a clamping body (6) having an end portion (7) that faces said second component (2), wherein said clamping body has a cross section, said cross section having a length that varies along said axis, wherein said length is greatest at said end portion and least at said first fastening portion (Fig. 1).
Claim 43: Steiner provides said locking portion of said second fastening portion comprises a clamping body (6), wherein said clamping body comprises straight contact surfaces (7) and a free end portion between said contact surfaces, wherein said contact surfaces are on opposite sides of said clamping body (Fig. 1).

Claim(s) 24, 26, 34, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus (DE 2237223; English translation relied upon for reference herein).
Claim 24: Kraus provides an apparatus comprising an assembly for detachably connecting first (27) and second (1) components, said assembly comprising a fastener (2) that transitions between a locking position and a release position (paragraphs [0022-0027])), wherein said fastener comprises a first fastening portion (3) and a second fastening portion (13,14), wherein said first fastening portion connects to said first component (27), wherein said second fastening portion connects to said second component (1), wherein said first and second fastening portions are disposed opposite each other along an axis (I) of said fastener (Fig. 1), wherein said first fastening portion comprises a free end and a first locking portion mounted at said free end, wherein a cross section of said first locking portion matches that of a non-circular opening through a flat portion of said first component , wherein, after having been fed through said non-circular opening and, after a rotation of said first fastening portion about said axis has placed said fastener in said locking position, said first locking portion is prevented by said flat portion from passing back out through said non-circular opening or wherein said second component (1) comprises a profiled portion that forms a cut-out (26), said cutout having a cross-section that matches that of a locking portion (13/14) of said second fastening portion such that said locking portion can be received by said cut-out when said fastener is in said release position and made to form an interlocking fit with said cut-out as rotation of said locking portion about said axis brings transitions said fastener into said locking position (Fig. 3; paragraph [0027]).
Claim 26: Kraus provides said second fastening portion comprise a locking portion (13/14) on a free end thereof, wherein said cut-out (26) has a cross-section that matches a cross-section of said second locking portion (Fig. 3) such that said second locking portion is received in said cut-out, wherein rotating said locking portion causes said cut-out and said second locking portion to interlock (paragraph [0027]).
Claim 34: Kraus provides said profiled portion is a C-shaped profiled portion (26, Fig. 2) that defines said cut-out, wherein said profiled portion comprises a first side leg, and a second side leg, and a central leg that separates said first and second side legs (Fig. 2).



Claim 44: Kraus provides said profiled portion comprises a C-shaped profiled portion (26, Fig. 2) that defines a cut-out (26) for receiving said fastener (2).
Allowable Subject Matter
Claims 36 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        6/17/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726